FILED
                            NOT FOR PUBLICATION                                OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA; JON                    No. 11-17326
SUSTARICH,
                                                 D.C. No. 3:11-cv-01793-JSW
               Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

MARK OTTOVICH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Mark Ottovich appeals pro se from the district court’s order granting the

government’s petition to enforce a summons against him in connection with an

investigation into income tax liabilities of his mother’s estate. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for clear error. United States v.

Blackman, 72 F.3d 1418, 1422 (9th Cir. 1995). We affirm.

      The district court did not clearly err by granting the petition because

Ottovich failed to rebut the government’s showing that the summons was issued in

good faith. See Stewart v. United States, 511 F.3d 1251, 1254-55 (9th Cir. 2008)

(explaining taxpayer’s “heavy” burden to show an abuse of process or lack of good

faith once government makes prima facie showing that the summons was issued in

good faith); Crystal v. United States, 172 F.3d 1141, 1144 (9th Cir. 1999) ( “The

government’s burden is a slight one, and may be satisfied by a declaration from the

investigating agent[.]” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                     11-17326